FILED

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF TENNESSEE JUN 09 2521
GREENEVILLE DIVISION Clerk, y
Easter’ hte District Court

trict of Tenne
Ss
At Greeneville 7

UNITED STATES OF AMERICA )
) No. 2:21-cR- JY
v. ) Judge CorKel
) TOBE SEALED
RAYMOND FLAVIO SALAZAR )
INDICTMENT
COUNT ONE

The Grand Jury charges that on or about August 12, 2020, within the Eastern District of
Tennessee, the defendant, RAYMOND FLAVIO SALAZAR, did knowingly possess a firearm,
that is, a short-barreled rifled, which was not registered to him in the National Firearms
Registration and Transfer Record, as required by Chapter 53, Title 26, United States Code.

[26 U.S.C. §§ 5822, 5861(d), and 5871]

A TRUE BILL:

 

FRANCIS M. HAMILTON Ill
Acting United States Attorney

 

Assistant U.S. Attorney

1
Case 2:21-cr-00054-DCLC-CRW Document 3 Filed 06/09/21 Page iofi PagelD#: 3
